BRITT, Judge.
The judgment appealed from was entered on 11 January-1974 but the record on appeal was not docketed in this court until 10 May 1974. Rule 5 of the Rules of Practice in the Court of Appeals of North Carolina requires that the record on appeal be docketed within 90 days after the date of the judgment appealed from, unless the trial tribunal, for good cause, extends the time for docketing for not more than 60 days.
Very soon after this court became operational, it held that an order of the trial tribunal extending the time to serve the case on appeal does not have the effect of extending the time to docket the appeal. Smith v. Starnes, 1 N.C. App. 192, 160 S.E. 2d 547 (1968). The court has restated the principle in many cases including the following: State v. Brigman, 8 N.C. App. 316, 174 S.E. 2d 48 (1970) ; State v. Fulk, 7 N.C. App. 68, 171 S.E. 2d 81 (1969) ; Reece v. Reece, 6 N.C. App. 606, 170 S.E. 2d 546 (1969) ; Ross v. Sampson, 4 N.C. App. 270, 166 S.E. 2d 499 (1969) ; and State v. Farrell, 3 N.C. App. 196, 164 S.E. 2d 388 (1968).
For failure of defendant to comply with the rules of this court, the appeal is dismissed.
Nevertheless, we have considered the questions raised in defendant’s brief but find them to be without merit. The principal question is whether the trial court erred in not ordering that defendant, an indigent, be provided with a free transcript of the testimony presented at her first trial. We find that alternative devices that would fulfill the same functions as a transcript were available to defendant, therefore, the trial court did not err in denying defendant’s request. Britt v. North Carolina, 404 U.S. 226, 92 S.Ct. 431, 30 L.Ed. 2d 400 (1971) ; State v. Miller, 15 N.C. App. 610, 190 S.E. 2d 722 (1972), cert. den. 282 N.C. 154, 191 S.E. 2d 603 (1972), and 282 N.C. 429, 193 S.E. 2d 744 (1972).
Appeal dismissed.
Judges Campbell and Parker concur.